Title: From George Washington to John Hancock, 1 September 1777
From: Washington, George
To: Hancock, John



Sir
Wilmington [Del.] Septr 1st 1777.

The latest and most material intelligence, which I have obtained respecting the Enemy, you will find in the inclosed papers, which I do myself the Honor of transmitting to you.
How far the Enemy have it in view to extend themselves in a Line from Bay to Bay, I cannot determine; But the idea has taken place with Many, and it is said to be founded on their hints to some persons, who from accident in some instances & perhaps choice in Others have had a more familiar intercourse with them. I cannot suppose they have any such design—or if they have, that it can be more than temporary, for procuring Supplies of provisions.
Genl How’s Declaration is agreable to his constant usage, and is what we might reasonably expect, The only difference is, the present exhibition is stiled a Declaration. It is another Effort to seduce the people to give up their rights, and to encourage our soldiery to desert. The Facts contained in the Deposition of Francis Alexander, which you have also inclosed, seem to be opposed to that regularity and good discipline which are promised by the Declaration.
Yesterday there was some skirmishing, between One of our advanced parties and One of the Enemy’s, in which they were obliged to retreat with the loss of an Officer & three Men killed according to report. We had One Private wounded.
I have received no particular account respecting the Maryland Eastern

Shore Militia. From the best information, I have, a Great many are well disposed to turn out, but are prevented giving their aid, through the want of Arms. Apprehending that the Militia there would stand in need of an Officer to arrange them, I wrote to Genl Cadwalader requesting his good Offices, which, I am told, have been exerted. Colo. Gist is now gone down, and I expect will move on, as soon as possible, with such as are armed towards the Enemy. Genl Smallwood is gone to take the command of those on the Western Shore of which, I hear, many are collecting, but I have no authentic advices on the Subject. I have the Honor to be with great respect Sir Yr Most Obed. servt

Go: Washington


P.S. Will it not be adviseable to order Colo. Richardson’s Regiment from their present Station to march & Join the Eastern shore Militia?

